ASSIGNMENT  AGREEMENT


This Agreement is made effective (the “Effective Date”) as of the 24th day of
June, 2009.


BETWEEN:
 
QELE RESOURCES, INC. (changing its name to Brand Neue Corp or such other name
approved by its directors), with its address for notices at 105 SE Executive
Drive, Suite 13, Bentonville, Arkansas, USA   72712


(the “Assignee”)


AND:


WORLD SOURCING & SUPPLIER DEVELOPMENT INC., a company established under the laws
of Arkansas, and having its address for notices hereof at 105 SE Executive
Drive, Suite 13, Bentonville, Arkansas, USA   72712


(the “Assignor”)


(the Assignor and the Assignee being hereinafter singularly also referred to as
a “Party” and collectively referred to as the “Parties” as the context so
requires).


WHEREAS:


A.  
The Assignee wishes to acquire all interest in and to a license agreement
(“License Agreement”) made June 1, 2009 between the Assignor and Gizmo Packaging
Ltd. of Scotland whereby the Assignor acquired rights to a bottle capping device
called the “Gas Cap” ;



NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:


Article 1


ASSIGNMENT OF THE LICENSE AGREEMENT


1.1                      Assignment.   The Assignee hereby purchases and the
Assignor hereby sells and transfers 100% of the Assignor’s right, title and
interest in and to the License Agreement, and the Assignee hereby assumes all
obligations thereof, in consideration of:


(a)    
a ten (10%) profit interest of all revenue of the products of the License
Agreement but that in no event shall such profit interest be less than a 3%
gross sales/revenue royalty.  Revenue shall be calculated from all sources
including sales, royalties, fees, or any other revenue source.  The profit
interest shall be calculated from all costs of goods, third party costs,
warehousing, transport and any other direct costs plus an administrative cost of
10%  and no other costs, in particular costs of other businesses;

 

--------------------------------------------------------------------------------

-2-
 
(b)    
in the event that the Assignee shall grant licenses or assign rights to the
product of the License Agreement or to the License Agreement or assign the
entire License Agreement then the Assignor shall receive 50% of the
consideration for such assignment;

(c)    
payment of disbursements by the Assignor or its principals in respect to the
License Agreement, such payments estimated at approximately $400,000US.  Such
disbursements shall be supported by documentary proof and shall be paid on or
before December 31, 2009



1.2                      License Agreement Title.   The Assignor warrants and
represents that the License Agreement is owned 100% by the Assignor, that it has
not encumbered or transferred any interest in the same and that the License
Agreement is in good standing and that all payments required thereunder to date
have been paid.


1.3                      Assignee Obligations.   The Assignee warrants that all
costs, obligations and any other burden or liability of the License Agreement is
assumed by the Assignee hereby.


Article 2


CONFIDENTIAL INFORMATION AND ASSIGNEE QUALIFICATION



2.1                      Confidential Information.   No information in respect
to this Agreement or furnished by any Party hereto in respect of the activities
carried out in connection with or related to this Agreement or the License
Agreement shall be published or disclosed to third parties by any Party without
the prior written consent of the other Party, but such consent in respect of the
reporting of factual data shall not be unreasonably withheld, and shall not be
withheld in respect of information required to be publicly disclosed pursuant to
applicable laws or court orders.


Article 3


GENERAL PROVISIONS



3.1                      Entire Agreement.   This Agreement constitutes the
entire agreement between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement.


3.2                      Enurement, Capacity and Assignment.   This Agreement
will enure to the benefit of and will be binding upon the Parties, their
respective heirs, executors, administrators and assigns.  The Parties hereto
have full legal right and capacity to enter into and effect the terms of this
Agreement and have each sought counsel as to their obligations and their
capacity, under prevailing securities law or otherwise, to effect the Agreement
hereby contained.  Neither this Agreement nor any rights hereunder may be
assigned by any Party except with the written permission of the other Party,
which permission may be with held without reason.


3.3                      Notice.   Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the Party or Parties entitled to receive the same, at the
address for such Party or Parties specified above.  The deemed date of receipt
of such notice, demand or other communication shall be the second business day
following the date of actual delivery thereof if electronically or physically
delivered.  If delivered by mail then the deemed date of delivery shall be the
tenth day following mailing of notice, absent postal disruptions in which event
it shall be the actual date of delivery to the recipient.  Any Party may at any
time and from time to time notify the other Party in writing of a change of
address and the new address to which notice shall be given to it thereafter
until further change.
 

--------------------------------------------------------------------------------

-3-

3.4                      Applicable Law.   This Agreement will be governed
exclusively by and construed and enforced in accordance with the laws prevailing
in Arkansas and in the courts thereof.


3.5                      Further Assurances.   The Parties hereto hereby,
jointly and severally, covenant and agree to forthwith, upon request, execute
and deliver, or cause to be executed and delivered, such further and other
deeds, documents, assurances and instructions as may be required by the Parties
hereto or their respective counsel in order to carry out the true nature and
intent of this Agreement.


3.6                      Counterparts and Facsimile.   This Agreement may be
signed by the Parties hereto in as many counterparts as may be necessary, each
of which so signed shall be deemed to be an original, and may be exchanged by
facsimile and such counterparts and facsimiles together shall constitute one and
the same instrument and notwithstanding the date of execution will be deemed to
bear the Effective Date as set forth on the front page of this Agreement.




IN WITNESS WHEREOF the Parties have hereunto set their hands and given their
agreement as of the Effective Date.




QELE RESOURCES, INC.
 
)
by its authorized signatory:
 
)
   
)
    
)
Authorized Signatory
 
)
                       
WORLD SOURCING &
 
)
SUPPLIER DEVELOPMENT, INC.,
 
)
by its authorized signatory:
 
)
   
)
   
)
      
)
Authorized Signatory
 
)




--------------------------------------------------------------------------------

